DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I from Group A and Species IV from Group B in the reply filed on December 14, 2020 is acknowledged. Applicant did not make an election between Groups I and II.
During a telephone conversation with Konrad Chan on January 11, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Status of Claims
	Claims 1-7 and 9-20 are pending in the application. Claim 8 has been cancelled. Claims 14-20 are withdrawn, and claims 1-7 and 9-13 are being examined herein. Examiner notes that claims 1-7 and 9-13 should have the status identifier “(Original)”, and that claims 14-20 should have the status identifier “(Withdrawn)”.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because some of the reference characters in the drawings are difficult to read, particularly 104, 114, and 116 in Fig. 1C, and 114 in Figs. 6A-6B. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “206” in Figs. 2C, 3A, and 3B-1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 3B-1, the reference character “200c” at the first reactive chemistry 110 should be “202” to represent the generated product analyte NADH.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10a and 10b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. [0022], the last sentence appears to be unfinished because it recites “the ability…” at the end. Examiner suggests deleting the unfinished sentence.
In para. [0026], “not limited to X” is unclear. X appears to be a placeholder for other electrochemical enzymes which have not been recited.
In para. [0048], “edges 14a/1b” should read “edges 14a/14b” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the presence" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-13 are rejected as dependent thereon.
Claim 5 recites the limitation “The electrode described in claim 4, wherein the cofactor enhancing feature is an amplifying electrode” in lines 1-2 of the claim. It is unclear how the electrode can further comprise another electrode (amplifying electrode).
Claim 9 recites the limitation “analyte” in line 2 of the claim. It is unclear whether this recitation of “analyte” in claim 9 is the same as or different from the previously recited “an analyte” in line 1 of claim 1. For the purpose of examination, Examiner interprets the recitation of “analyte” in claim 9 to be at least inclusive of any of the meanings listed previously. 
Claim 13 recites the limitation “an analyte” in line 2 of the claim. It is unclear whether this recitation of “an analyte” in claim 13 is the same as or different from the previously recited “an analyte” in line 1 of claim 1. For the purpose of examination, Examiner interprets the recitation of “an analyte” in claim 13 to be at least inclusive of any of the meanings listed previously.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wu et al. (US 2010/0298679 A1).
Regarding claim 1, Wu teaches an electrode (an analyte sensor 100 comprising a working electrode 200, Fig. 2, para. [0031]), comprising:
a working conductor having an electrode reactive surface (a conductive core 104 surrounded by a semiconductor cladding 106, wherein the surface of the semiconductor cladding 106 is electrochemically active, Fig. 2, para. [0021], [0031]);
a first reactive chemistry being responsive to a first analyte (a reactive layer 206 including enzymes and detection chemistry for detecting analytes, Fig. 2, para. [0036]);
a first transport material (a polyethylene glycol coating is the outermost biocompatible layer that is exposed directly to the bodily environment in vivo, and thus allows analyte to permeate therethrough to the layers underneath the polyethylene glycol coating, Fig. 2, para. [0038]);
a separation chemistry between the first reactive chemistry and the first transport material (a second permselective layer 208 between the reactive layer 206 and the polyethylene glycol coating, Fig. 2, para. [0038]).
The limitations “measuring the presence of an analyte,” “enables flux of the first analyte to the first reactive chemistry,” and “minimizing mixing of the first reactive chemistry and the first transport material” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 2, Wu teaches wherein the first reactive chemistry does not include a cofactor (the reactive layer 206 includes one or more catalytic agents such as enzymes and is silent with respect to a cofactor, Fig. 2, para. [0036], so Examiner interprets the reactive layer 206 to not include a cofactor).
Regarding claim 9, Wu teaches the separation chemistry (the second permselective layer 208, Fig. 2, para. [0038]).
The limitation “enables selective transport of analyte between the first reactive chemistry and the first transport material” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the 
Examiner further notes that Wu teaches that the second permselective layer 208 includes pores to provide selective access for the analyte to permeate therethrough from the polyethylene glycol coating into the reactive layer 206 (Fig. 2, para. [0038]), so the second permselective layer is capable of the recitation “enables selective transport of analyte between the first reactive chemistry and the first transport material.”
Regarding claim 10, Wu teaches an interference reduction material (a first permselective layer 204 made from materials that are relatively impermeable to larger molecules which might interfere with detection, Fig. 2, para. [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 9-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2004/0138543 A1) and further in view of Staib et al. (US 2015/0038814 A1).
Regarding claim 1, Russell teaches an electrode (a sensing element 112 comprising a membrane system 122 on a surface of platinum layer 26, Fig. 7, para. [0033]), comprising:
a working conductor having an electrode reactive surface (the platinum layer 26 having an electrochemically active surface, Fig. 7, para. [0028], [0033]);
a first reactive chemistry being responsive to a first analyte (a middle layer 130 is a mixture of an enzyme and an enzyme cofactor, wherein the enzyme may be glucose dehydrogenase and the cofactor may be nicotinamide adenine dinucleotide (NAD), Fig. 7, para. [0033]; responsive to glucose, para. [0033]);
a first transport material (a layer 132 is a layer of absorbent material such as carboxymethylcellulose that may be saturated with a sample of body fluids, Fig. 7, para. [0034]).
Russell teaches that the layer 132 is a layer of absorbent material such as carboxymethylcellulose and that the middle layer 130 is a mixture of glucose dehydrogenase and a NAD cofactor (Fig. 7, para. [0033]-[0034]). Russell fails to teach a separation chemistry 
The limitations “measuring the presence of an analyte,” “enables flux of the first analyte to the first reactive chemistry,” and “minimizing mixing of the first reactive chemistry and the first transport material” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Russell teaches that the sensing element 112 comprising the membrane system 122 on the surface of platinum layer 26 responds to glucose concentration (Fig. 7, para. [0033]), so the sensing element comprising the membrane system on the surface of platinum layer is capable of the recitation “measuring the presence of an analyte.” Modified Russell also teaches that the layer 132 absorbs body fluids comprising glucose to 
Regarding claim 3, Modified Russell teaches wherein the first reactive chemistry includes a cofactor (the middle layer 130 comprises an enzyme cofactor, Fig. 7, para. [0033]), the cofactor being responsive to a second analyte (the enzyme cofactor may be NAD, Fig. 7, para. [0033]).
Regarding claim 9, Modified Russell teaches the separation chemistry (the enzyme-free layer, Staib, Fig. 1, para. [0032]-[0033], see modification supra).
The limitation “enables selective transport of analyte between the first reactive chemistry and the first transport material” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Russell teaches that the enzyme-free layer is permeable for the analyte and is located between the middle layer 130 and the absorbent layer 
Regarding claim 10, Modified Russell teaches an interference reduction material (a layer 134 is polymerized such that interferents are unable to physically penetrate layer 134 to reach the platinum layer 26, so the layer 134 serves as an interferent excluding layer, Fig. 7, para. [0033]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2004/0138543 A1) and further in view of Staib et al. (US 2015/0038814 A1) as applied to claim 3 above, and further in view of Forrow et al. (US 2004/0197935 A1).
Regarding claim 4, Modified Russell teaches that the middle layer 130 comprises the enzyme cofactor NAD (Fig. 7, para. [0033]). Modified Russell fails to teach a cofactor enhancing feature. However, Forrow teaches cofactors used in electrodes for amperometric biosensors (para. [0001]) like that of Modified Russell. Forrow teaches that reoxidation of NADH to the cofactor NAD+ occurs at the working electrode (para. [0048], [0053]), and that the carrier of the amperometric biosensor may include at least two electrodes including a reference/counter electrode, a working electrode, and other dummy electrodes that are similar to the working electrode because they have the same associated test reagents including the enzyme and the cofactor NAD+ (para. [0020], [0048], [0055]; Examiner interprets the dummy electrodes to also reoxidize NADH to NAD+ since the dummy electrodes are similar to the working electrode; Examiner interprets the dummy electrode to read on a cofactor enhancing feature). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensing element of Modified Russell to include a dummy electrode that reoxidizes NADH to NAD+ as taught by Forrow because the cofactor may then be recycled to ensure there 
Regarding claim 5, Modified Russell teaches wherein the cofactor enhancing feature is an amplifying electrode (the dummy electrode reoxidizes NADH to NAD+, Forrow, para. [0048], [0053], [0055], see modification supra).
The limitation “generating the cofactor via oxidation of an endogenous analyte” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Russell teaches that the dummy electrode reoxidizes NADH to the cofactor NAD+ (Forrow, para. [0048], [0053], [0055], see modification supra), so the dummy electrode is capable of the recitation “generating the cofactor via oxidation of an endogenous analyte.”
Claims 4, 6-7, and 11-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. (US 2004/0138543 A1) and further in view of Staib et al. (US 2015/0038814 A1) as applied to claims 3 and 10 above, and further in view of Van Der Donk et al., Recent developments in pyridine nucleotide regeneration, Current Opinion in Biotechnology, Vol. 14, Issue 4, pp. 421-426 (2003) (hereinafter “Van Der Donk”), as evidenced by Applicant’s specification with respect to claims 11 and 13.
Regarding claim 4, Modified Russell teaches that the middle layer 130 comprises the enzyme cofactor NAD (Fig. 7, para. [0033]). Modified Russell fails to teach a cofactor enhancing feature. However, Van Der Donk teaches pyridine nucleotide cofactors in electrochemical biosensors (pg. 423, right column, last paragraph, Electrochemical regeneration of pyridine nucleotide cofactors) like that of Modified Russell. Van Der Donk teaches that NAD+ can be recycled from NADH by using NADH oxidases (pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+; Examiner interprets NADH oxidase to read on a cofactor enhancing feature). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensing element of Modified Russell to include NADH oxidase that regenerates NAD+ from NADH as taught by Van Der Donk because regenerating cofactors reduces cost (Van Der Donk, abstract, pg. 421, left column, last paragraph, right column, first paragraph, Introduction).
Regarding claim 6, Modified Russell teaches wherein the cofactor enhancing feature includes addition of a second reactive chemistry within the electrode (the NADH oxidase regenerates NAD+ from NADH, Van Der Donk, pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+, see modification supra; Examiner interprets the NADH oxidase to read on a second reactive chemistry).
The limitation “generating the cofactor via a reaction with an endogenous analyte” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a 
Examiner further notes that Modified Russell teaches that the NADH oxidase regenerates NAD+ from NADH (Van Der Donk, pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+, see modification supra), so the NADH oxidase is capable of the recitation “generating the cofactor via a reaction with an endogenous analyte.”
Regarding claim 7, Modified Russell teaches wherein the second reactive chemistry is selectively applied at least at a single discrete location within the electrode (the sensing element 112 comprising the membrane system 122 comprises the NADH oxidase, Russell, Fig. 7, para. [0033], Van Der Donk, pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+, see modification supra; since the sensing element 112 comprising the membrane system 122 comprises the NADH oxidase, Examiner interprets the NADH oxidase to be selectively applied at least at a single discrete location within the sensing element 112 comprising the membrane system 122).
Regarding claim 11, Modified Russell teaches that the layer 134 is polymerized such that interferents are unable to physically penetrate layer 134 to reach the platinum layer 26, so the layer 134 serves as an interferent excluding layer (Fig. 7, para. [0033]). Modified Russell fails to teach wherein the interference reduction material is selected based on an ability to reduce an endogenous analyte. However, Van Der Donk teaches pyridine nucleotide cofactors in electrochemical biosensors (pg. 423, right column, last paragraph, Electrochemical regeneration of pyridine nucleotide cofactors) like that of Modified Russell. Van Der Donk teaches that NAD+ can be recycled from NADH by using NADH oxidases, wherein the reaction also produces +; Examiner interprets the catalase to read on an interference reduction material selected based on an ability to reduce an endogenous analyte; Examiner notes that Applicant also discloses catalase as an example of interference reduction material in para. [0031] of the instant specification). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensing element of Modified Russell to include NADH oxidase and catalase as taught by Van Der Donk because regenerating cofactors using NADH oxidase reduces cost, and using catalase to decompose the produced hydrogen peroxide prevents damage (Van Der Donk, abstract, pg. 421, left column, last paragraph, right column, first paragraph, Introduction, pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+).
Regarding claim 12, Modified Russell teaches an interference reduction material (a layer 134 is polymerized such that interferents are unable to physically penetrate layer 134 to reach the platinum layer 26, so the layer 134 serves as an interferent excluding layer, Fig. 7, para. [0033]).
Regarding claim 13, Modified Russell teaches that the layer 134 is polymerized such that interferents are unable to physically penetrate layer 134 to reach the platinum layer 26, so the layer 134 serves as an interferent excluding layer (Fig. 7, para. [0033]). Modified Russell fails to teach wherein the interference reduction material is selected based on ability to reduce an analyte generated by a reaction between an endogenous analyte and the cofactor enhancing feature. However, Van Der Donk teaches that NAD+ can be recycled from NADH by using NADH oxidases, wherein the reaction also produces hydrogen peroxide which is damaging, so catalase must be added to decompose the generated hydrogen peroxide (pg. 423, left column, last +; Examiner interprets the catalase to read on an interference reduction material selected based on ability to reduce an analyte generated by a reaction between an endogenous analyte and the cofactor enhancing feature; Examiner notes that Applicant also discloses catalase as an example of interference reduction material in para. [0031] of the instant specification). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensing element of Modified Russell to include catalase as taught by Van Der Donk because using catalase to decompose the produced hydrogen peroxide prevents damage (Van Der Donk, pg. 423, left column, last paragraph, right column, first and second paragraphs, Enzymatic regeneration of NAD(P)+).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mao et al. (US 2011/0017595 A1): an amperometric biosensor comprising membranes comprising polymers containing heterocyclic nitrogen groups to regulate a flux of analyte to a measurement electrode (abstract).
Yoo et al. (WO 2009/028920 A2): a method for regenerating a cofactor in biosensors using an electrochemical method (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794    

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795